PER CURIAM.
The appellant was found guilty by a jury of murder in the second degree. The proof of guilt is clear and convincing of killing in the process of an attempted robbery. On this appeal, appellant urges that he is entitled to a new trial because of the trial judge’s failure to declare a mistrial when the evidence revealed a similar crime the night before.
We hold that the evidence was clearly admissible under the test set by the Supreme Court of Florida in Williams v. State, Fla.1959, 110 So.2d 654. The evidence was relevant because it did show motive, knowledge and common scheme.
Affirmed.